Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ADVISORY ACTION
	This action is in response to an amendment from a final office action filed on August 5,2022.  There are twenty-four claims pending and twenty-two claims under consideration. Claims 17 and 18 have been withdrawn as claims directed to non-elected inventions. This is the third action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 and 16 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonishi, et. al., WO2005040151 and also Yonishi et. al., US 20050113387 (both previously cited).
Examiner notes that Applicants properly amended the claims to eliminate the 102 reference cited in the previous office action dated June 9, 2022. However, in that same prior art document additional species compounds are present, in particular WO2005040151, which also additionally read on the prior art. For example, the WO2005040151 document also teaches the following compound as Example 135 on page 116:

    PNG
    media_image1.png
    250
    634
    media_image1.png
    Greyscale

This compound reads on a compound of Formula (I) in the instant application whereby X is amino; W is -C(O)-; V is -NH-; Y is -CH3; Ring A is selected from 
    PNG
    media_image2.png
    55
    47
    media_image2.png
    Greyscale
 where m=2 and R1 is hydroxy and isopropyl; Ring B is a phenyl ring (6 membered unsaturated carbocycyl) where n=1 and R2 is fluoro. The amendments made to the claims in the action after final, do overcome the species compound previously cited, however the existence of additional species in the same prior art document permits a new 102 rejection to be made on a different species. Examiner recommends reviewing the document for additional species. Examiner suggests particular attention be paid to Examples 39 (page 79); 42 (page 82); and 50 (page 85) which may also read on the instant claim set. No new matter permitted. Appropriate correction is required.
/JEFFREY H MURRAY/Primary Examiner, Art Unit 1699